Citation Nr: 1218225	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  04-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 30, 2009, and an initial rating in excess of 50 percent for PTSD from January 30, 2009, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  His awards and decorations include the Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that assigned an initial 30 percent rating for PTSD, effective March 25, 2004.

In a June 2009 rating decision, the Veteran's disability rating for his PTSD was increased to 50 percent, effective January 30, 2009.  This action did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2008, January 2010, and May 2011, the Board remanded the case to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action and the Board is satisfied that the actions directed in the remands have been performed.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD, prior to January 30, 2009, and an initial rating in excess of 50 percent for PTSD prior to June 14, 2011, to include entitlement to a TDIU due to PTSD is addressed in the REMAND that follows the ORDER section of this decision.






FINDING OF FACT

From June 14, 2011, impairment from the Veteran's PTSD has more closely approximated total occupational and social impairment than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD are met from June 14, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking higher initial ratings for PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for a 100 percent schedular rating for PTSD for the period from June 14, 2011.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.


General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran filed a claim in March 2004.  Service connection for PTSD was granted and a 30 percent rating was assigned, effective March 25, 2004, in the January 2005 rating decision on appeal.  A June 2009 rating decision assigned a 50 percent rating, effective January 30, 2009.

Pursuant to the Board's April 2011 remand, the Veteran underwent a VA PTSD examination in June 2011.  The examiner noted that when the Veteran was last evaluated in March 2009, the examiner assigned the Veteran a global assessment of functioning (GAF) score of 51.  At that time, he appeared tense and reported having flashbacks and being hypervigilant in public settings.  He was also socially withdrawn.  The Veteran stated that he was very sad and unhappy and cried over little things.  He had thoughts of killing himself without intent.  He no longer derived pleasure from things that he used to enjoy.  He had less energy, sleep problems, difficulty concentrating, and was irritable.  He felt that his future was hopeless and had increased anxiety.

Socially, the Veteran reported that he had a significant other whom he had known for twenty-five years.  However, he saw her only once a month because he did not want to ruin their relationship and preferred being by himself.  He stated that he spoke with his children weekly with whom he had a good relationship.  However, he also denied spending time with others and had difficulty with crowds.  When he was able to manage his anxiety, he attended church.  Recreationally, the only hobby he reported was fishing.  He also did home repair at his mother's house.  The examiner opined that the Veteran's current psychosocial functioning appeared to be significantly limited both in terms of recreational/leisure activities and socialization.

On mental status examination, the Veteran was casually dressed with a pronounced body odor.  He stuttered throughout the interview and had a tense and quite uncomfortable attitude.  Eye contact was poor and he wore sunglasses which he said was due to his sensitivity to light.  Affect was constricted with an anxious mood.  He was oriented times three.  Thought process and content were unremarkable.  There was no evidence of delusions.  While sleep was impaired, judgment and insight were appropriate.  The Veteran endorsed auditory hallucinations, but they were not persistent.  There was no evidence of inappropriate behavior, but he had obsessive/ritualistic behavior.  He denied panic attacks and the presence of homicidal thoughts.  While he had suicidal thoughts, he denied any plan or intention to carry them out.  He was not able to maintain minimal hygiene and reluctantly admitted that he bathed only two or three times a week.  He had auditory hallucinations and heard voices that told him what to do, was extremely anxious, and stuttered almost throughout the whole interview.  Eye contact was poor.  Recent and remote memory was mildly impaired.  His participation and interest in activities appeared to be limited and he appeared to distance himself from others.  He had difficulty expressing affection at times and had a sense of a foreshortened future.

The examiner noted that the Veteran's score on the Beck Depression Inventory Two of 53 was in the severe range of depression and is uncommon, even among a clinical population and that it was unclear if there may have been some degree of symptom exaggeration, maliciously or otherwise.  He was diagnosed with PTSD and depressive disorder, NOS and assigned a GAF score of 48 which the examiner explained was at the upper end range of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

With regard to the Veteran's functional status and quality of life, the examiner stated that he continued to have few, if any, social interactions with others.  He saw his significant other only once a month and participation in recreational and leisure pursuits was very limited.  Since his last examination, his self-care appeared to have deteriorated as evidenced by a significant body odor.  His prognosis was guarded.  He was currently on a major tranquilizing medication as well as an antidepressant.  However, he continued to report a significant level of symptoms of both PTSD and depression.

The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms and that there were deficiencies in thinking (he had impaired concentration and memory and may also experience auditory hallucinations), work (he was unemployed for some time and had difficulty maintaining employment when he was employed), and mood, but not in judgment or family relationships.

With regard to employment, the examiner opined that given the degree of the Veteran's depression and anxiety, and his difficulties with concentration and memory, it was highly unlikely that he could maintain anything other than the most basic and non-stressful employment.  The examiner explained that the Veteran would require a job that was largely physical and repetitive (such as mowing yards) that would allow him to work completely by himself.

After carefully reviewing the evidence of record, the Board concludes that the occupational and social impairment from the Veteran's PTSD for the period from June14, 2011, more nearly approximates the total impairment required for a 100 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experienced all of the symptoms associated with the 100 percent schedular rating for the period from June 14, 2011.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining that the Veteran's PTSD warrants a 100 percent disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

As previously noted, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  The GAF score does not correlate to any specific rating but it is consistent with the Board's determination that a 100 percent schedular rating is warranted.  

Accordingly, the Board concludes that the Veteran is entitled to a rating of 100 percent for the period from June 14, 2011.  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.

The Board acknowledges that the record suggests that the Veteran is unemployable due to his service-connected PTSD.  The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is now in receipt of a 100 percent rating for PTSD for the period from June 14, 2011, and therefore the issue of entitlement to TDIU from June 14, 2011, is moot.


ORDER

A 100 percent disability rating for PTSD for the period from June 14, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

A claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2011).
In an August 2004 letter, the Veteran's private physician, Dr. JG, stated that the Veteran was unemployed due to a back injury, for which he is not service-connected.  However, in a February 2011 letter, his treating VA psychiatrist stated that the Veteran claimed that he was unable to maintain gainful employment for the past several years due to his PTSD.  He has accordingly presented a claim for a TDIU that is part of the claim that remains on appeal.

The Board notes the RO has not previously adjudicated a claim for a TDIU, and has not advised the Veteran of the elements required to show entitlement to such benefit.  To avoid prejudice to the Veteran, he must be advised of the requirements to establish entitlement to a TDIU under the VCAA before the issue is adjudicated.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should inform the Veteran and his representative of the elements required to establish entitlement to a TDIU based on the service-connected PTSD and of the respective duties of VA and the claimant in obtaining such evidence.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the Veteran's claim for an initial rating in excess of 30 percent for PTSD, prior to January 30, 2009, and an initial rating in excess of 50 percent for PTSD prior to June 14, 2011, to include on the basis of unemployability, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


